Citation Nr: 1616924	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected right epididymitis with urinary frequency.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served in the Alabama National Guard from October 1981 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that continued a noncompensable rating for service-connected right epididymitis.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in July 2013.  A transcript of the hearing is associated with the claims file. 

In August 2013, the Board issued a decision denying the increased rating claim on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2014 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's August 2013 decision and remanded the case for action consistent with the JMR.  

Thereafter, in November 2014, the Board remanded the claim for further development, including inviting the Veteran to submit additional evidence and affording him contemporaneous VA examinations to assess the current severity of his service-connected disability.  A review of the record reflects that there has been substantial compliance with the Board's November 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

A March 2015 rating decision re-characterized the Veteran's disability as right epididymitis with urinary frequency and granted an increased, 20 percent rating for the Veteran's disability, effective November 14, 2006.  As the maximum rating has not been assigned, the Veteran has continued his appeal, and the matter is characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993). 



FINDING OF FACT

For the entire appeal period, the Veteran's service-connected right epididymitis with urinary frequency has been manifested by pain, tenderness, and swelling in the scrotal area, occasional dysuria, and urinary frequency which has not been productive of a daytime voiding interval less than one hour, or awakening to void five or more times per night.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected right epididymitis with urinary frequency are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7599-7523 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

Regarding increased rating claims, VA must provide notice to the Veteran that to substantiate the claim medical or lay evidence demonstrating a worsening or increase in severity of the disability is necessary as well as general notice regarding how disability ratings are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The notice must provide examples of the types of medical and lay evidence that the Veteran must submit (or ask VA to obtain) that is relevant to his/her entitlement to increased compensation.  Id.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a January 2008 pre-rating letter that explained the evidence necessary to substantiate his increased rating claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  Further, a March 2015 supplemental statement of the case readjudicated the issue on appeal after additional development was completed.  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, all post-service treatment records identified by the record and the Veteran, and his statements in support of his increased rating claim.   

Additionally, the Veteran has been afforded several VA examinations in conjunction with the claim on appeal, including in January 2007, December 2010, May 2012, and March 2015.  While the December 2010 and May 2012 VA examinations have been deemed inadequate because they do not address urinary frequency, the Board finds that the January 2007 and March 2015 examinations are adequate in order to evaluate the Veteran's service-connected disability, as they include interviews with the Veteran, a review of the record, and a full examination that addresses all relevant rating criteria, including urinary frequency.  

Moreover, in July 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the July 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was solicited regarding the Veteran's epididymitis, including the nature, severity, and frequency of his symptoms, and the affect the disability has on his daily life and work.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Therefore, the Board concludes that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for right epididymitis was established in January 2000, at which time the AOJ assigned an initial noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7599-7523, effective March 5, 1998.  

In November 2006, the Veteran filed a claim seeking an increased rating for his service-connected right epididymitis.  In March 2015, the AOJ recharacterized the Veteran's disability as right epididymitis with urinary frequency and awarded an increased, 20 percent rating for the Veteran's disability pursuant to DC 7599-7523, effective November 14, 2006.  The Veteran has asserted that his service-connected disability warrants a higher disability rating.  

The hyphenated diagnostic code assigned in this case indicates that an unlisted genitourinary disorder, under DC 7599, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected right epididymitis is rated by analogy) is complete atrophy of the testis, which is evaluated under DC 7523.  Under DC 7523, a noncompensable rating is assigned for complete atrophy of one testis, while a 20 percent rating is assigned for atrophy of both testes.  

While the AOJ continued to rate the Veteran's disability under DC 7599-7523, the increased 20 percent rating was awarded based upon evidence of voiding dysfunction, specifically urinary frequency, caused by the Veteran's right epididymitis.  See March 2015 rating decision.  The Rating Schedule reflects that voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

In cases of urinary frequency, a 10 percent evaluation is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

With the above criteria in mind, the relevant evidence will be summarized.  At the outset, the Board notes that the evidentiary record contains VA and private treatment records which generally note the Veteran's diagnosis of epididymitis.  See VA outpatient treatment records dated from November 2005 to September 2011; see also private treatment records dated from March to September 2009.  However, the VA and private treatment records do not contain any relevant information or evidence as to the severity of the Veteran's disability, other than generally noting his subjective complaints of pain and that his testicles are normal.  See September 2008 private treatment record; January 2007 VA scrotal ultrasound.  

During the July 2013 Board hearing, the Veteran testified that his epididymitis has been characterized by pain and tenderness in his groin, as well as urinary urgency which, while a daily problem, has not required the use of absorbent materials.  

VA examination reports dated January 2007, December 2010, and May 2012 reflect the Veteran's epididymitis has been manifested by pain, tenderness, and swelling in the scrotal area.  The Veteran has variously reported that his scrotal pain increases in severity after lifting something heavy or wearing tight underwear.  See January 2007 and December 2010 VA examination reports.  He has also variously reported experiencing dysuria, or painful urination.  See January 2007 and March 2015 VA examination reports.  

In addition to the foregoing, the Veteran has endorsed experiencing urgency and incontinence as a result of his service-connected epididymitis.  Indeed, during the January 2007 VA examination, he reported urinating four to five times during the day and night, with incontinence two times a week, although he denied the use of absorbent materials or pads.  Similarly, during the March 2015 VA examination, the Veteran reported having daytime voiding six to eight times a day, which the examiner noted corresponded to between two to three hours a day, with nocturia occurring two to three times a night and intermittent urinary urgency.  The Veteran denied having obstructive voiding or other obstructive symptoms.  

As noted, the VA examinations conducted in December 2010 and May 2012 did not address whether the Veteran experienced urinary incontinence or urgency.  However, the Veteran has reported that his symptoms, including urinary incontinence, have been continuous throughout the appeal period.  

Turning to the merits of the claim, the Board initially notes that a compensable rating is not warranted under DC 7523, as the evidence does not reflect that the Veteran's epididymitis is manifested by complete atrophy of both testes.  Instead, it has been concluded the Veteran's epididymitis has been manifested by urinary frequency.  

Based on the foregoing, the Board finds that the Veteran's service-connected right epididymitis warrants no more than a 20 percent rating, as the lay and medical evidence shows it has resulted in daytime voiding interval between two to three hours and nighttime voiding three to four times a night.  The preponderance of the evidence does not reflect that his disability has resulted in daytime voiding interval less than one hour, or awakening to void five or more times per night, to warrant a higher, 40 percent rating.  Nor does the evidence reflect that his epididymitis has been manifested by voiding dysfunction that has required the use of absorbent materials, obstructive symptomology, or urinary or kidney infections to warrant a higher rating based upon urinary leakage, obstructed voiding, or urinary tract infection.  See 38 C.F.R. § 4.115a.  

The Board has considered the Veteran's epididymitis under all other potentially applicable diagnostic codes, including DC 7525, which provides the criteria for chronic epididymo-orchitis and rates the condition as a urinary tract infection pursuant to 38 C.F.R. § 4.115a.  As noted, however, there is no evidence that the Veteran's epididymitis has been manifested by urinary tract infections.  Therefore, the Veteran is not entitled to a higher or separate rating under DC 7525.  Likewise, there is no allegation or indication that his epididymitis involves the kidneys, bladder, or urethra or has resulted in a deformity of the penis or erectile dysfunction.  Therefore, DCs 7500-7522 are not applicable in this case.  

In evaluating this claim, the Board has considered the lay evidence of record, including the Veteran's reported urinary symptomatology.  Indeed, as noted, the Veteran is competent to report his symptomatology, and the record reflects that the 20 percent rating currently assigned is based, at least partially, upon the Veteran's report of experiencing nocturia and frequency.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, as outlined above, neither the Veteran's reported symptomatology nor the clinical evidence of record reflect the requisite findings that would allow the award of a rating in excess of 20 percent.  

Finally, the Board finds there is no basis for staged rating of the Veteran's epididymitis disability, pursuant to Hart, 21 Vet. App. at 505, as the lay and medical evidence shows his disability has been consistently manifested by symptoms that more nearly approximate a 20 percent rating throughout the appeal period.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria adequately contemplate the Veteran's epididymitis, as his symptoms of voiding frequency are contemplated in the scheduler rating criteria.  As for the symptoms of scrotal pain, the Board notes that the evidence does not reflect that such pain has resulted in any functional loss or impairment and, thus, a separate rating is not warranted.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As a result, the Board finds that the rating criteria are adequate to evaluate the Veteran's epididymitis and referral for consideration of extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, while the Veteran has reported that his epididymitis slows him down and that he experiences urinary frequency, the evidence shows that he has maintained employment throughout the appeal period and has not missed any days from work due to his epididymitis.  See VA examination reports dated January 2007, May 2012, and March 2015.  Therefore, the Board finds that TDIU has not been raised by the record.  


ORDER

Entitlement to a rating in excess of 20 percent for service-connected right epididymitis with urinary frequency is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


